Citation Nr: 0947222	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral ankle injuries.

2.  Entitlement to service connection for residuals of 
bilateral ankle injuries.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from July 1980 
to July 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, that denied an application to reopen a claim for 
service connection for residuals of bilateral ankle 
disabilities.  

The Veteran requested a hearing before an RO hearing officer.  
The United States Postal Service (USPS) returned the hearing 
notice undelivered and the Veteran failed to appear for the 
hearing.  It is not clear that the Veteran still desires a 
hearing.  This is referred to the Veteran and his 
representative for clarification as to whether he still 
desired a hearing. 

Service connection for residuals of bilateral ankle 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By rating decision of November 1994, the RO denied 
service connection for a bilateral ankle disability and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the November 1994 decision and 
it became final.

3.  Evidence received at the RO since the November 1994 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of bilateral ankle injuries.  





CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied service 
connection for a bilateral ankle disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.1103 (2009).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a bilateral ankle 
disability and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting the application to reopen 
the claim.  Any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence

In a November 1994-issued rating decision, the RO denied 
service connection for a bilateral ankle condition.  The 
Veteran and his representative were notified of the decision 
in a letter from the RO, but did not appeal.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a) (2009), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in September 2004, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the November 
1994 RO rating decision consists of service treatment records 
(STRs), a DD-214, and the Veteran's claims and statements.  

The STRs indicate that the ankles were sound at entry.  The 
STRS further indicate that in or around April 1981 (the 
clinical report is undated; however, the next report 
appearing on the "Chronological Record of Medical Care" is 
dated April 14, 1981) the Veteran was seen for a twisted 
ankle.  Strength was full, range of motion was full, but 
there was mild tenderness to the lateral malleolus.  The 
assessment was mild sprain.  The report does not mention 
which ankle was treated.  In August 1982, the Veteran 
sprained the left ankle ligaments during physical training.  

On March 21, 1983, the Veteran was seen in an emergency room 
for a right ankle injury.  He was referred to the podiatry 
clinic.  A March 22, 1983, military podiatry clinic 
consultation report reflects that the new right ankle injury 
occurred one day ago.  There was mild edema of the right 
ankle.  X-rays were negative for fracture; however, they did 
show a small calcification in the interosseous membrane area 
that "could be related to old injury."  A March 28, 1983, 
follow-up report notes mild residual edema and tenderness.  
Plantar flexion was to 30 degrees, but there was no 
dorsiflexion.  The assessment was resolving sprain, right 
ankle.  

The "Chronological Record of Medical Care" portion of the 
STRs ends in March 1984.  There is no separation examination 
report or report of medical history questionnaire, upon which 
the Veteran might have reported continuing ankle problems.  
Thus, it cannot be determined whether either ankle was 
disabled at the time of discharge.  

The Veteran submitted his original service connection claim 
in May 1994.  He reported bilateral ankle injuries during 
active service between 1980 and 1982.  A note in the claims 
file reflects that the Veteran failed to report for a VA 
examination in August 1994.  There is no notification letter 
of file to indicate whether the Veteran was timely notified 
of the date and place of the examination, however.  

In November 1994, the RO denied service connection for a 
bilateral ankle problem.  The basis for the decision was no 
evidence of chronic residuals.  The Veteran, apparently 
unrepresented at the time, was notified of the decision and 
of his appeal rights, but did not appeal.  The decision 
became final for lack of an appeal. 

The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

The evidence submitted since the November 1994 RO decision 
includes an October 2004 VA orthopedic surgery consultation 
report that reflects that X-rays of the left distal tibia 
were taken in August.  The X-ray findings included a normal 
appearing ankle joint; however, the Veteran complained that 
the ankle swells and is painful.  The physician noted that an 
old fixation plate at the distal tibia above the ankle joint 
had a loose anchoring pin.  This is not new and material 
evidence because the previous denial was on the basis that 
there was no evidence of a current ankle disorder and this 
report does not change that fact.  It does not indicate that 
there is a current right ankle disorder of any kind.  

A December 2006 VA joints compensation examination report 
notes pain and recurring swelling of the left ankle.  The 
physician offered a diagnosis of status post bilateral ankle 
injury, remote, with surgery to the left ankle and a small 
metal fragment in the soft tissue of the left ankle.

Given the benefit of the doubt doctrine set forth at 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion adds 
significant favorable evidence that was not of record in 
1994.  The significant evidence is a current bilateral ankle 
diagnosis.  Because the previous denial was based on no 
evidence of a diagnosed bilateral ankle disability, this 
evidence of a current bilateral ankle disability is neither 
cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral ankle disability is 
reopened.  To this extent, the appeal is granted.


REMAND

If a diagnosis is not supported by the findings, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In this case, 
it is the rationale offered that that does not match the 
diagnosis.  

In August 2006, a VA physician examined the Veteran's ankles, 
found limitation of motion in plantar flexion, and offered a 
diagnosis.  The diagnosis was status post bilateral ankle 
injuries.  The physician then offered a negative nexus 
opinion finding that the Veteran's "current ankle 
disabilities" are "less than likely" related to military 
service.    

Having clearly found current bilateral ankle disabilities, 
the rationale for the negative nexus opinion, however, is 
that there is no current ankle disability.  The physician 
stated, "...clinically there is nothing significant shown in 
either ankle."  This rationale is confusing, as it conflicts 
with the physician's findings and diagnosis that current 
bilateral ankle disabilities do exist.  Furthermore, the 
physician did not explain the significance or etiology of the 
"remote surgery to left ankle" mentioned in the report.  

The examining physician is asked to clarify the diagnosis 
and/or rationale.  Accordingly, the case is REMANDED for the 
following action:

1.  The claims file should be returned to 
the physician who performed the December 
2006 VA joints examination.  If that 
physician is no longer available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the physician.  

2.  The physician should review the 
claims file and note that review in the 
examination report.  The physician should 
answer the following:

(a) What is/are the current 
diagnosis/diagnoses for the right and 
left ankle?  

(b) What is the etiology for the remote 
left ankle surgery in 1998, as mentioned 
in the December 2006 VA examination 
report?  

(c) For each ankle-related diagnosis 
offered, is it at least as likely as not 
(50 percent or greater probability) that 
the disability began during or is 
otherwise related to active service? 

If the physician is unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
physician must set forth, legibly, a 
rationale underlying any conclusion drawn 
or opinion expressed.  The veteran may be 
re-examined for this purpose if 
necessary.  

3.  The AMC or RO should undertake any 
additional development suggested by the 
physician's findings and nexus opinions.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for an examination (if an 
examination is deemed necessary) without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009). 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


